                                                              Case 2:17-cv-03114-JCM-VCF Document 44 Filed 02/26/20 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph/702-258-6983 fax
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Antonio Torres
                                                          9
                                                                                            UNITED STATES DISTRICT COURT
                                                         10                                     DISTRICT OF NEVADA
                                                         11

                                                         12   ANTONIO TORRES,                             )
                                                                                                          ) Case No.: 2:17-cv-03114-JCM-VCF
                                                         13                                               )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                              Plaintiff,                  )
                   7435 W. Azure Drive, Suite 110




                                                                                                          )
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                     vs.                                  ) STIPULATION AND ORDER FOR
                                                         15                                               ) DISMISSAL WITH PREJUDICE
                                                                                                          )
                                                              BELLAGIO, LLC, a Nevada corporation;        )
                                                         16                                               )
                                                              ROE Business Organizations I-X; and, DOE
                                                              INDIVIDUALS I-X, Inclusive                  )
                                                         17                                               )
                                                                              Defendants.                 )
                                                         18

                                                         19
                                                                     IT IS HEREBY STIPULATED AND AGREED by and between the parties and
                                                         20

                                                         21   …

                                                         22   …

                                                         23   …
                                                         24
                                                              …
                                                         25
                                                              …
                                                         26
                                                              …
                                                         27

                                                         28

                                                                                                         1
                                                              Case 2:17-cv-03114-JCM-VCF Document 44 Filed 02/26/20 Page 2 of 2



                                                          1   …
                                                          2   respective counsel, that the above-entitled case be dismissed with prejudice, each party to bear its
                                                          3
                                                              own attorneys’ fees and costs.
                                                          4
                                                              Dated: February 26, 2020
                                                          5
                                                              Respectfully submitted,                        Respectfully submitted,
                                                          6

                                                          7   /s/ Victoria L. Neal                           /s/ Deverie J. Christensen
                                                              JAMES P. KEMP, ESQ.                            DEVERIE J. CHRISTENSEN, ESQ.
                                                          8   VICTORIA L. NEAL, ESQ.                         PHILLIP C. THOMPSON
                                                              KEMP & KEMP                                    JACKSON LEWIS, P.C.
                                                          9
                                                              Attorneys for Plaintiff                        Attorneys for Defendant
                                                         10   ANTONIO TORRES                                 BELLAGIO, LLC
                                                         11

                                                         12
                                                                                                           ORDER
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                         IT IS SO ORDERED.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                                                                    Dated: February 27, 2020.
                                                                                                                           _____________________, 2020.
                                                         16

                                                         17                                                         ____________________________________
                                                                                                                    UNITED
                                                                                                                    UNITED STATES
                                                                                                                            STATESMAGISTRATE     JUDGE
                                                                                                                                     DISTRICT JUDGE
                                                         18
                                                                                                                    HONORABLE CAM FERENBACH
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                               2
